Citation Nr: 0016574	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-01 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for educational assistance under Title 38, 
United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to March 
1949 and from August 1950 to November 1951.  Service records 
show that he was awarded the Purple Heart.  He died in May 
1998.  During his lifetime, service connection was in effect 
for trench foot as a residual of frozen feet which was 
evaluated as 50 percent disabling.  The appellant is the 
widow of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Houston, Texas, Regional Office (RO).  

Additional matter

At the time of the veteran's death, a claim for service 
connection for emphysema, chronic bronchitis and chronic 
obstructive pulmonary disease was pending.  In an August 1999 
statement, the appellant referred to the veteran's claim for 
entitlement to service connection for smoking-related 
disabilities.  She stated that the RO had not yet decided the 
veteran's claims.  The appellant is informed that the United 
States Court of Appeals for the Federal Circuit has held that 
when a veteran dies, his claim dies with him.  See Haines v. 
West, 154 F.3d 1298 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 
1249 (1999); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996), cert. denied, 117 S. Ct. 2478 (1997).

It appears that the appellant may be raising a claim for 
accrued benefits.  The Board refers this matter to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  The veteran died in May 1998; the cause of the veteran's 
death as shown on the death certificate was respiratory 
insufficiency secondary to chronic obstructive lung disease 
due to congestive heart failure secondary to cardiomyopathy 
due to sepsis.

2.  At the time of the veteran's death, service connection 
was in effect for trench foot as a residual of frozen feet.

3.  There is no competent medical evidence which demonstrates 
that the chronic obstructive lung disease, congestive heart 
failure, or cardiomyopathy was present in service or within 
one year from service separation.  

4.  There is no competent medical evidence of record 
demonstrating a nexus between the cause of the veteran's 
death and his military service or his service-connected 
disability.   

5.  The veteran did not die of a service-connected disability 
and was not found to have been totally and permanently 
disabled due to a service-connected disability at the time of 
his death to establish entitlement to Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35. 


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).   

2.  The claim for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35 is 
without legal merit. 38 C.F.R. § 3.105(a) (1999); Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for the Cause of the 
Veteran's Death

Pertinent Law and Regulations

Service connection - cause of death

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a service-connected disability was 
either the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed. 38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312. 

Service connection - in general

In order to establish service connection for a disability, 
the facts, as shown by evidence, must demonstrate that a 
disease or injury resulting in current disability was 
incurred during service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

If a veteran served continuously for ninety (90) or more days 
during a period of war and cardiovascular disease became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999). 

Service connection - Tobacco-related claims

A precedential opinion by the VA General Counsel determined 
that direct service connection of disability may be 
established if the evidence establishes that injury or 
disease resulted from tobacco use in line of duty in the 
active military, naval, or air service.  VAOPGCPREC 2-93 
(January 1993).  Another precedential opinion by the VA 
General Counsel indicated, in essence, that secondary service 
connection may be established, under the terms of 38 C.F.R. § 
3.310(a), if a veteran's nicotine dependence, which arose in 
service, and resulting tobacco use may be considered the 
proximate cause of the disability or death which is the basis 
of the claim.  VAOPGCPREC 19-97 (May 1997). 

The Internal Revenue Service Restructuring and Reform Act, 
dated July 22, 1998 added 38 U.S.C. § 1103, which prohibits 
service connection of death or disability on the basis that 
it resulted from disease or injury attributable to the use of 
tobacco products during the veteran's active service.  The 
Internal Revenue Service Restructuring and Reform Act does 
not preclude service connection for disease or injury which 
became manifest during service or during an applicable 
presumptive period and is applicable to claims filed after 
June 9, 1998.   

Well-grounded claims

The threshold question that must be resolved is whether the 
appellant has submitted a well-grounded claim for entitlement 
to service connection for the cause of the veteran's death. 
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), a person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation. 
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); see Johnson v. Brown, 8 
Vet. App. 423, 426-27 (1995) (applying well-grounded claim 
requirement in context of service connection for cause of 
veteran's death).  

In order for a death claim to be well grounded, there must be 
competent evidence of death; of incurrence or aggravation of 
a fatal disease or injury in service in the form of lay or 
medical evidence; and of a nexus between the in-service 
injury or disease and the veteran's death in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996), aff'd 120 F.3d 
1239 (Fed. Cir. 1997).

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, supra. 

Factual Background

The veteran sustained bilateral frostbite of the feet in 
December 1950 while in action against the enemy in Korea.  
Subsequently, three toes were amputated.  In a March 1952 
rating decision, service connection was granted for residuals 
of frozen feet.

Service medical records are silent for complaints or 
treatment of a lung or heart disorder.  The service medical 
records do not reflect a diagnosis of chronic obstructive 
lung disease, congestive heart failure, or cardiomyopathy.  A 
November 1951 separation examination report indicates that 
examination of the lungs, chest, and heart revealed no 
significant abnormalities.  A January 1952 chest X-ray 
examination was normal.  

A November 1983 treatment record from the P.P. Hospital 
indicates that the veteran had chronic obstructive pulmonary 
disease for some time.  June 1988 treatment records from the 
S.M. Hospital record reflect diagnoses of severe chronic 
obstructive pulmonary disease with a recent exacerbation, 
ischemic heart disease with early myopathy, and emphysema.  

VA treatment records dated in February 1992 reflect diagnoses 
of congestive heart failure, cardiomegaly, emphysema, and 
chronic obstructive pulmonary disease.  A June 1992 S.M. 
Hospital record reflects a diagnosis of chronic obstructive 
pulmonary disease, probable alcoholic cardiomyopathy with 
congestive heart failure, tobacco addiction, alcoholism, and 
caratoid arterial stenosis bilaterally.  A May 1993 
neurological consultation report indicates that the veteran 
had cardiomyopathy probably secondary to the excessive 
alcohol abuse and secondary congestive heart failure and 
emphysema.  

A March 1996 VA examination report reflects, in pertinent 
part, a diagnosis of severe peripheral vascular disease with 
aorto-femoral bypass, which the VA examiner, Dr. T., stated 
bore no relationship to service.  Also remarked upon were 
continuous tobacco use without motivation to quit smoking; 
alcohol abuse, in remission; and chronic obstructive 
pulmonary disease, probably moderately symptomatic related, 
to smoking.  It was noted that the veteran smoked 30 
cigarettes a day with a history of heavy smoking for 51 
years.   

In a March 1998 statement, the veteran indicated that he 
began to smoke when he was in service when he was 
approximately 20 years old.  He stated that he became 
addicted to smoking on active duty.  

A May 1998 death certificate indicates that the immediate 
cause of death was respiratory insufficiency secondary to 
chronic obstructive lung disease due to congestive heart 
failure secondary to cardiomyopathy due to sepsis.  Another 
significant condition which contributed to death but was not 
resulting in the underlying cause was cerebral 
arteriosclerosis.  An autopsy was not performed.  It was 
noted that tobacco contributed to the veteran's death.  

The appellant's application VA death benefits was received by 
the RO on July 20, 1998.  

In a December 1998 statement, the appellant stated, in 
essence, that the veteran's service-connected disability led 
to circulatory problems which led to heart failure.  She 
indicated that the veteran had always told her that his cold-
related problems had put him in great discomfort and his 
blood "did not seem to flow properly".  She indicated that 
his records of treatment should establish this and the recent 
medical evidence links the cold weather problems to the 
problems that caused the veteran's death.  The appellant 
indicated that one of the VA physicians said that circulatory 
problems were one of the most common problems caused by cold 
weather.  

In a March 1999 medical opinion, Dr. T. reviewed the 
veteran's claims folder and indicated that the veteran died 
of complications of chronic obstructive pulmonary disease 
secondary to smoking.  Dr. T. indicated that the veteran also 
had cardiomyopathy and congestive heart failure.  He stated 
that there was no relationship between the cause of death and 
frostbite of the feet in service and even if the veteran did 
have decreased circulation in his injured service-connected 
leg, it would not be related to his death which was due to 
respiratory failure, congestive heart failure, chronic 
obstructive pulmonary disease, chronic bronchitis, and a 
history of smoking since the 1950's.  

In an August 1999 statement, the appellant stated that the 
veteran's smoking-related disabilities along with his 
frostbite problems were sufficient to establish service 
connection for the veteran's death.  She asserted that it was 
clearly established that the veteran's frostbite damaged the 
veteran's blood vessels and this led to his overall 
circulatory problems along with his heavy smoking.   

Analysis

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded claim 
under 38 U.S.C.A. § 5107(a).  As discussed above, in order 
for a claim for service connection for the cause of the 
veteran's death to be well grounded, there must be competent 
evidence of the veteran's death; evidence of a service-
connected disability; and medical evidence providing a nexus 
between the veteran's death and service or a service- 
connected disability.  See 38 C.F.R. § 3.312; See also Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) and Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).

In this case, there is evidence of the veteran's death, in 
the form of a certificate of death.  There is also evidence 
of a service-connected disability.  At the time of the 
veteran's death, service connection was in effect for trench 
foot as a residual of frozen feet.  The focus of the Board's 
inquiry will therefore be on the remaining prong of the 
Caluza/Ramey analysis, medical nexus.

The appellant asserts that the veteran's service-connected 
residuals of frozen feet caused the veteran's cardiovascular 
and circulation problems and this led to the veteran's death.  
She also argues, in essence, that the veteran's death was due 
to the veteran's heavy smoking and this is related to his 
period of service.  In addition, she contends that a 
combination of the service-connected frozen feet residuals 
and the smoking which she believes is related to service led 
to his death.

With respect to the first contention, the Board finds that 
the appellant has not submitted competent medical evidence 
which establishes that the veteran's service-connected 
residuals of frozen feet was a principal or contributory 
cause of death.  There is no indication in the medical 
records that the service-connected frozen feet residuals were 
directly involved in the veteran's death.  Moreover, the 
treatment records and examination reports associated with the 
claims file do not provide a medical nexus between the 
veteran's service-connected residuals of frozen feet and the 
development of cardiomyopathy, chronic obstructive lung 
disease, or congestive heart failure, the underlying causes 
of the veteran's death.  

In essence, the only evidence supporting the proposition that 
the veteran's service-connected frozen feet residuals were 
connected to his death are statements from the appellant 
herself.  The appellant does not possess the technical or 
specialized knowledge to provide a probative medical 
conclusion with respect to whether the veteran's service-
connected disability led to his death.  See Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992). The appellant has not submitted any 
other medical opinion to support her contentions.   

Further, there is no competent medical evidence of record 
which establishes that the veteran's service-connected 
disability led to the development of circulation problems 
which caused the veteran's death.  The medical evidence 
establishes that the veteran had peripheral vascular disease.  
However, there is no evidence that this disorder was caused 
by the service-connected trench foot or was otherwise related 
to service.    Furthermore, the Board points out that there 
is no competent medical evidence that establishes that the 
peripheral vascular disease caused the veteran's death. 

The Board also points out that there is a The March 1996 VA 
examination report indicates that there is no relationship.  
VA medical opinion dated in March 1999 which establishes that 
there is no relationship between the veteran's frostbite of 
the feet in service and the cause of the veteran's death.  
The VA physician indicated that the veteran's death was due 
to complications of chronic obstructive pulmonary disease.  
The VA physician further stated that even if the veteran had 
decreased circulation in his injured service-connected leg, 
it would not be related to his death which was due to 
respiratory failure, congestive heart failure, chronic 
obstructive pulmonary disease, chronic bronchitis, and 
history of smoking.  Review of the record further reveals 
that there is evidence of record which establishes the 
veteran's alcoholism led to the development of cardiomyopathy 
and congestive heart failure.   

There is no competent medical evidence of record which 
establishes that the veteran's chronic obstructive pulmonary 
disease, congestive heart failure or cardiomyopathy, the 
underlying causes of the veteran's death, manifested in 
service or that the cardiovascular disorders manifested 
within one year from service separation in March 1949.  
Service medical records are silent for a diagnosis of a 
pulmonary or cardiovascular disorder.  The medical evidence 
of record establishes that chronic obstructive pulmonary 
disease was diagnosed in November 1983, which was 
approximately 34 years after service separation.  Ischemic 
heart disease with early myopathy was diagnosed in 1988, 
approximately 39 years after service separation.  

The appellant also argues, in essence, that the veteran's 
death was caused by smoking and that such is related to his 
period of service.  The Board notes that there is competent 
medical evidence of record which establishes that the 
veteran's history of smoking contributed to his cause of 
death.  The March 1999 medical opinion by Dr. T. indicates 
that the veteran died of complications of chronic obstructive 
pulmonary disease secondary to smoking.  Dr. T. also stated 
that the veteran's death was related to the veteran's history 
of smoking since the 1950's, in addition to the respiratory 
failure, congestive heart failure, chronic obstructive 
pulmonary disease, and chronic bronchitis.  

As discussed above, 38 U.S.C.A. § 1103 prohibits service 
connection of death or disability on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during the veteran's active service.  This 
section is applicable to claims filed after June 9, 1998.  
The appellant's claim for entitlement to service connection 
for the cause of the veteran's death was received by the RO 
on July 20, 1998.  Therefore, because the appellant filed her 
claim after June 9, 1998, service connection of death or 
disability on the basis that it resulted from disease or 
injury attributable to the use of tobacco products during the 
veteran's active service is prohibited by law.  

Section 1103 does contain an exception.  Service connection 
for disease or injury which became manifest during service or 
during an applicable presumptive period is not precluded.  In 
this case, there is no competent medical evidence which 
establishes that any of the veteran's causes of death first 
manifested in service or that his cardiovascular disorders 
manifested within one year from service separation.  This 
includes nicotine dependence, which was first mentioned in 
1992, many decades after service.  

The Board notes in passing that even if the law as it existed 
before June 9, 1998 was applied [and for reasons stated above 
the Board does not believe that it applies], the outcome 
would be the same.  There is no competent medical evidence 
which establishes a nexus between the veteran's nicotine 
dependence and his service.  See, in general, Davis v. West, 
13 Vet. App. 178, 183 (1999).  The veteran, during his 
lifetime, made such contentions but as stated above as a lay 
person he was not competent to opine on medical maters.  See 
Espiritu, supra.

In summary, because the appellant has not submitted competent 
medical evidence of a nexus between the veteran's death and 
his service or his service-connected disability, the Board 
finds that the appellant has failed to present a well-
grounded claim of entitlement to service connection for the 
cause of the veteran's death.  Accordingly, the appellant's 
claim is denied. 

Additional Matters

When a claim is not well grounded, the VA does not have a 
duty to assist the claimant in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the claimant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the claimant of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

VA is not on notice of any other known or existing evidence 
that would make the adjudicated service connection claim 
plausible.  This decision serves to inform the appellant of 
the kind of evidence that would be necessary to make her 
claim well grounded.  By this decision, the Board informs the 
appellant that she will need to submit competent medical 
evidence of a nexus between the cause of the veteran's death 
and his service.   


Entitlement to Educational Benefits

Pertinent Law and Regulations

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, the child or surviving spouse of a 
veteran will have basic eligibility for benefits if the 
veteran was discharged from service under other than 
dishonorable, or died in service; and has a permanent total 
service-connected disability or a permanent total service-
connected disability was in existence at the date of the 
veteran's death; or the veteran died as a result of a 
service-connected disability.  38 C.F.R. § 3.807(a) (1999).  

Analysis

In this case, the evidence of record shows that at the time 
of the veteran's death, he did not have a permanent total 
service-connected disability.  The record shows that service 
connection was in effect for trench foot as a residual of 
frozen feet, which was assigned a 50 percent disability 
rating.  That was the veteran's only service-connected 
disability.  Furthermore, as discussed above, a service-
connected disability did not cause the veteran's death.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35.  The Board finds 
that the appellant's claim is without legal merit; thus, it 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

A well-grounded claim having not been presented, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is denied.

Entitlement to dependents' educational assistance under 
38 U.S.C.A. Chapter 35 is denied. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

